Citation Nr: 0013072	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
January 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

PTSD is primarily manifested by anxiety, sleep disturbance, 
nightmares, flashbacks and depression; the disability is 
productive of occupational and social impairment with reduced 
reliability and productivity due to disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships.       
   

CONCLUSION OF LAW

The schedular criteria for a rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7,  4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDING AND CONCLUSION

This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating for PTSD assigned by the RO in February 1998.  
Accordingly, the claim is deemed "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and VA has a 
duty to assist the veteran in the development of facts 
pertinent to the claim.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (increased rating claims).  Under 
these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability at all periods from the effective 
date of service connection through the present.  The Board 
finds that this obligation has been fulfilled, and all 
relevant facts have been properly and sufficiently developed.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991). 

The evidence in the veteran's case consists of his service 
medical records, VA treatment records, VA examination 
reports, and statements and testimony by the veteran and his 
wife. The service medical records are negative for complaints 
or findings of psychiatric disability.

VA treatment records show that the veteran was hospitalized 
with heart problems in March and April 1996 and anxiety was 
also diagnosed.  In May 1996, outpatient records again noted 
an anxiety disorder, not otherwise specified.  In June 1996, 
the veteran reported nightmares and, although he had no 
suicidal or homicidal ideation that day, he reported strong 
past urges.  In August 1996, the veteran was diagnosed with 
PTSD.  In September 1996, he reported nightmares, depressive 
symptoms and crying spells; his mood was euthymic.

At a VA mental health clinic in May 1997, the veteran was 
tearful in relating that his 6 year old granddaughter was 
killed in a bicycle accident.  In July 1997, he was very 
worried about his physical condition.  Assessments included 
major depression because of medical condition and PTSD.

At a VA psychiatric examination in January 1998, the veteran 
presented with a history of coronary artery disease, diabetes 
mellitus, and anxiety and depression.  He was a patient at a 
VA mental health clinic, with a diagnosis of PTSD.  He did 
not have a history of attempting suicide or of psychiatric 
hospitalization.  He related an incident during World War II 
when he and the other crew members had to abandon ship and 
were rescued at sea.  He had stopped working as a truck 
driver 8 years earlier.  He had been married for 50 years and 
had 5 adult children.  He was a church deacon and attended 
church 2 or 3 times per week.  He had to get up 4 to 6 times 
per night to urinate, which he attributed to diabetes and 
prostate problems.  He took naps during the day.  His main 
psychiatric symptoms were sleep disturbance, nightmares, and 
drowning.  He described a dream in which he was drowning as 
his ship was going down.  His sleep was restless; several 
times, he had hit and kicked his wife; once, he fell out of 
bed and fractured ribs.  

On mental status examination, the veteran's speech was 
coherent and fluent; his thoughts were goal-directed; his 
behavior was cooperative; his mood was labile, and his affect 
was full; he was alert and oriented times four.  He had 
multiple somatic complaints.  Diagnoses on Axis I were PTSD 
and anxiety disorder secondary to medical condition.  The 
examiner assigned a Global Assessment of Functioning score of 
50.  The Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF score of 
50 denotes serious symptoms or serious impairment in social, 
occupational, or school functioning.

At the VA mental health clinic in February 1998, the veteran 
reported continuing nightmares, flashbacks, and problems with 
concentration.  He stated that his symptoms were worse than 
when he was still working.  Objectively, his mood was 
depressed.  The assessment was PTSD, chronic and severe.  In 
August 1998, the veteran stated that he had been having 
periods of crying and nightmares about the time his ship was 
shot by the enemy.  He was very tearful and depressed.  The 
assessment was PTSD, chronic and severe.  In March 1999, the 
therapist assigned a GAF score of 30, which denotes behavior 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  DSM-IV 32.

At a VA psychiatric examination in November 1999, the 
veteran's wife claimed that he did not do anything, but would 
sit and stare into space; he did take care of his activities 
of daily living.  He had stopped going to church, because he 
could not tolerate crowds.  The veteran indicated that he was 
tired and sleepy, and he napped during the day.  He continued 
to have nightmares about his experiences during World War II.  
His wife said that he had been irritable and became easily 
upset, but a new medication had helped.  The mental status 
examination was essentially unchanged from January 1998.  
Diagnoses on Axis I were PTSD and anxiety disorder secondary 
to PTSD.  The GAF score for the past was 52; the current 
score was 49, which denotes serious symptoms or serious 
impairment.

At a personal hearing before the undersigned in February 
1999, the veteran  testified that he continued to have 
trouble going to sleep, nightmares and depression; he did not 
do much during the day. His wife testified that she could not 
rely on the veteran.

The veteran's PTSD has been evaluated as 30 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411, which provides that a 30 percent 
evaluation is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

Upon careful consideration of the evidence, the Board finds 
that the disability picture presented in this case more 
nearly approximates the criteria for a rating of 50 percent.  
Although the veteran does not have many of the symptoms 
indicative of impairment at the 50 percent level, he does 
have impairment of motivation and mood and difficulty with 
relationships.  The Board also notes that the therapist at 
the VA mental health clinic has characterized his PTSD 
symptoms as severe.  In addition, the GAF scores assigned by 
mental heath professionals who have seen the veteran, in the 
Board's view, support an increased evaluation.  However, the 
veteran has not exhibited the symptoms indicative of 
psychiatric impairment at the 70 percent level, and so a 
rating in excess of 50 percent is not in order.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411. 



ORDER

An evaluation of 50 percent for PTSD is granted, subject to 
governing regulations concerning payment of monetary awards. 


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

